Deny and Opinion Filed July 29, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00937-CV

                                IN RE HAIJUN ZHU, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-14-08308

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                  Opinion by Justice Francis
        Relator filed this petition for writ of mandamus arguing the trial court abused its

discretion in failing to grant his motion to dismiss the de novo hearing request of real party in

interest.

        Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004); Walker, 827 S.W.2d at 839. Mandamus is an

extraordinary remedy that is available only in limited circumstances. CSR Ltd. v. Link, 925
S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 840

(Tex. 1992) (orig. proceeding)). Mandamus is appropriate “only to correct a clear abuse of

discretion or the violation of a duty imposed by law when there is no other adequate remedy by

law.” Id. “Mandamus review of incidental, interlocutory rulings by the trial courts unduly

interferes with trial court proceedings, distracts appellate court attention to issues that are
unimportant both to the ultimate disposition of the case at hand and to the uniform development

of the law, and adds unproductively to the expense and delay of civil litigation.”       In re

Prudential Ins. Co., 148 S.W.3d at 136. An appellate remedy is not inadequate merely because it

might involve more delay or cost than mandamus. In re Ford Motor Co., 988 S.W.2d 714, 721

(Tex. 1998) (orig. proceeding).

       Because relator has failed to establish his right to mandamus relief, we DENY the

petition for writ of mandamus. TEX. R. APP. P. 52.8(a).




140937F.P05
                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –2–